     Case 2:19-cv-04776-DSF-JC Document 93 Filed 08/31/21 Page 1 of 2 Page ID #:1242




1
      Stephen M. Doniger, Esq. (SBN 179314)
      stephen@donigerlawfirm.com
2     Scott A. Burroughs, Esq. (SBN 235718)
3
      scott@donigerlawfirm.com
      Kelsey M. Schultz (SBN 328159)
4     kschultz@donigerlawfirm.com
5
      DONIGER / BURROUGHS
      603 Rose Avenue
6     Venice, California 90291
7
      Telephone: (310) 590-1820
      Attorneys for Plaintiff
8

9                         UNITED STATES DISTRICT COURT
10                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
11

12    MICHAEL GRECCO PRODUCTIONS, CASE NO.: 2:19-cv-04776-DSF-JC
      INC., d/b/a “Michael Grecco             Hon. Dale S. Fischer Presiding
13    Photography”, a California corporation,
14                                               PLAINTIFF MICHAEL GRECCO
      Plaintiff,                                 PRODUCTIONS INC.’S NOTICE TO
15                                               PROCEED WITH THE MOTION TO
      v.                                         DISQUALIFY AND HAVE ALL
16
                                                 DOCUMENTS UNSEALED
17    ZIFF DAVIS, LLC; and DOES 1
      through 10 inclusive,
18
      Defendants.
19

20

21

22

23

24

25

26

27

28
                                                -1-

           NOTICE TO PROCEED WITH THE MOTION TO DISQUALIFY AND HAVE ALL DOCUMENTS UNSEALED
     Case 2:19-cv-04776-DSF-JC Document 93 Filed 08/31/21 Page 2 of 2 Page ID #:1243




1     TO THE HONORABLE COURT, ALL PARTIES, AND THEIR
2     RESPECTIVE ATTORNEYS OF RECORD:
3           PLEASE TAKE NOTICE THAT Plaintiff Michael Grecco Productions,
4     Inc. (“Plaintiff”) respectfully submits this response to the Court’s Order dated
5     August 23, 2021, filed as Docket. No. 87. Plaintiff advises the Court that it wishes
6     to proceed with its Motion to Disqualify and has no objection to all affiliated
7     documents being unsealed and available for public view.
8

9                                                    Respectfully submitted,
10

11    Date: August 31, 2021                   By:    /s/ Stephen M Doniger
12                                                   Stephen M. Doniger, Esq.
                                                     Kelsey M. Schultz, Esq.
13                                                   DONIGER / BURROUGHS
14                                                   Attorneys for Plaintiff
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               -2-

          NOTICE TO PROCEED WITH THE MOTION TO DISQUALIFY AND HAVE ALL DOCUMENTS UNSEALED
